Citation Nr: 1731049	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to an herbicide agent.

2.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to an herbicide agent.

3.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus type II and hypertension, and as a result of exposure to an herbicide agent.

4.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for ischemic heart disease, diabetes mellitus type II, bilateral lower extremity neuropathy and hypertension.  After a review of the claim file, the Board finds that additional development is needed prior to deciding these issues.  

Medical record may be incomplete

In a February 2011 statement in support of his claim, the Veteran stated "[n]ecessary medical evidence can be obtained from the Dothan VA OPC for 2002 to the present."  The Veteran made a similar statement in March 2011.  The Board has reviewed the Veteran's treatment records and other records in the claim file and located medical records from VA's Community Based Outpatient Clinic in Dothan for the years 2007 through 2011.  However, no records from this clinic were found from 2002 through 2006.

In light of this, the record appears to be incomplete, and such evidence may support the Veteran's claim e.g. evidence the Veteran is affected by neuropathy.  Furthermore, the Board acknowledges that these records, if they exist, are from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159 (c)(2) (2016).  

Therefore, a remand is necessary to associate this evidence with the claim file.  If the Board is in error, that this evidence is not in the claim file, the AOJ should identify where it is located in a memorandum to the file.

JSRRC and circumstances surrounding exposure to an herbicide agent

Ischemic heart disease, diabetes mellitus type II, and early onset peripheral neuropathy are among the diseases for which a presumption of service connection is available if a Veteran was exposed to certain designated herbicide agents in service.  See 38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).

The Veteran's service personnel records reflect that he served as an artillery crewmember under USARPAC-Korea from September 1968.  Specifically, he served in Korea with Battery B, 4th Battalion, 76th Artillery, 7th Infantry Division from October 1968 to November 1969.  This unit has not been designated by the Department of Defense as one that operated in or near the Korean DMZ in an area in which herbicides were known to have been applied.  See VA Adjudication Procedures Manual (M21-1), IV.ii.1.H.4.b.  However, the M21-1 provides that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity listed in M21-1, IV.ii.1.H.4.b.  See M21-1, IV.ii.1.H.4.c.  In the instant case, the Veteran did serve in Korea during the specified time period, but not in one of the designated units.  Service treatment records do show treatment encounters at aid stations and dispensaries in Korea.  

The Board notes that the AOJ issued a formal finding, in May 2011, determining the information required to corroborate herbicide exposure described by the Veteran is insufficient to send to the US Army and Joint Service Records Research Center (JSRRC).  However, in a February 2011 statement in support of his claim, the Veteran reported that his unit was right on the Korean DMZ and that Agent Orange was spayed there.  More recently, in his January 2013 appeal to the Board, the Veteran reiterated that he was in areas that had been spayed by Agent Orange and added that the "jungles were completely dead."  The Board finds that the Veteran has provided the "circumstances surrounding" his purported exposure as required by M21-1, III.iii.2.I.2.i.  Therefore, a remand is necessary in order to attempt to verify his herbicide exposure with JRSSC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records, to include medical records from VA's Community Based Outpatient Clinic in Dothan from 2002 through 2006.  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claims folder.  

2.  Request verification from JSRRC as to whether the Veteran may have been exposed to Agent Orange, or any other herbicide agent or herbicide, during his service in Korea between September 1968 and November 1969.  

Based on the JSRRC's response, the AOJ should render a formal finding as to whether the Veteran was exposed to an herbicide agent during service.

3.  In light of any additional evidence added to the record, the AOJ should determine if medical opinions or examinations are necessary pursuant to 38 U.S.C.A. § 5103A.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




